

EXTENSION AGREEMENT
 
THIS EXTENSION AGREEMENT (the “Agreement”) is made between the Kay M. Gumbinner
Trust, a Virginia trust (“Holder”) and Innovative Logistics Techniques, Inc. a
Virginia corporation and Innolog Holdings Corporation, a Nevada corporation,
each with its principal place of business in Virginia (together, “Innolog”)
(collectively referred to as the “Parties”).
 
RECITALS
 
A.           Innolog has entered into 3 promissory notes in favor of Holder: a
Secured Promissory Note, dated February 7, 2011, in the principal amount of
75,000, a Secured Promissory Note, dated February 9, 2011, in the principal
amount of 25,000, a Secured Promissory Note, dated February 15, 2011, in the
principal amount of 50,000, (each a “Note” and collectively, the “Notes”).  The
total principal amount due and owing under the Notes is $150,000 (the “Total
Principal Amount”). Capitalized terms not otherwise defined herein shall have
the meanings provided in the Notes.
 
B.           The Notes were all due and payable at 5 pm on February 22, 2011.
 
C.           Each of the Notes is past due and in default and as such has
incurred Late Fees that total $15,000 (the “Current Late Fee”).
 
D.           Each of the Notes contains a Confession of Judgment and a
requirement to immediately file UCC-1 Financing Statements and security
interests in the accounts receivable of Innolog as of February 23, 2011.
 
E.           The Holder is willing to extend the Maturity Date on the Notes in
exchange for the consideration described herein, but without waiving the Current
Late Fee.
 
NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged by the Parties, and in further consideration of the
covenants and promises, agreements and premises set forth below, the Parties
agree as follows:
 
1.           Binding Effect of Recitals.  The above Recitals are incorporated
into this Agreement by reference.
 
2.           Extension of Maturity Date. The Maturity Date under the Notes is
hereby modified from February 22, 2011 to March 7, 2011.
 
3.           Extension Fee.  In consideration of Holder extending the Maturity
Date and not filing the Confession of Judgments and security interests, Innolog
shall pay to Holder an extension fee of fifteen thousand dollars ($15,000),
which is in addition to the Current Late Fee that is now due and owing.  There
shall not be any additional Innolog warrants issued in connection with this
extension.  The Extension Fee, along with the Current Late Fee and the Total
Principal Amount, for a total of $180,000, shall be due and payable on or before
the Maturity Date.
 
4.           Notes.  All of the other terms of the Notes shall remain in full
force and effect and Holder shall have and maintain all of its rights
thereunder, including having additional Late Fees if the Notes are not repaid in
full on or before the new Maturity Date.
 
5.           Authority to Execute Agreement/Signatures. The Parties warrant that
they are fully empowered and authorized to execute this Agreement and that the
person signing on behalf of each party is fully authorized to do so.  The
Parties warrant and represent that there are no additional entities or persons
affiliated with any of the parties hereto who are necessary to effectuate this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous. This Agreement may be executed in two or more
identical counterparts, all of which constitute one and the same
Agreement.  Facsimile and electronic signatures will have the same force and
effect as originals.
 
IN WITNESS WHEREOF, the Holder and Innolog have executed this Agreement as of
the date set forth below.
 
KAY M. GUMBINNER TRUST,
 
INNOVATIVE LOGISTICS TECHNIQUES, INC.
Trustee or its Duly Authorized and Empowered Representative or Attorney in Fact
 
INNOLOG HOLDINGS CORPORATION
         
By:
    By:  
 
   
 
Robert Gumbinner,
 
William P. Danielczyk, Chairman & Executive
Trustee
  Chairman          
Dated as of: February 26, 2011
 
Dated as of:  February 26, 2011

 
 
2

--------------------------------------------------------------------------------

 
 